Mr. Justice Dickey delivered the opinion of the Court: A lien is given by the statute to a landlord upon crops growing or grown upon demised premises in any year, for the rent that shall accrue during such year, (Rev. Stat. 1874, chap. 80, sec. 31,) but no specific lien is created or given as to any other property of the tenant. (Hadden et al. v. Knickerbocker, 70 Ill. 677.) At common law, before the adoption of the statute of 8th Anne, G. 14, the landlord had no lien of any kind, but only a right to distrain. Grant v. Whitwell, 9 Iowa, 156; Doane v. Garretson, 24 id. 351; Craddock v. Riddlesbarger, 2 Dana, 208; Eye v. Eye, 5 Watts, 139. This court has held that when personal property has been sold by the tenant in payment of a preexisting debt, in good faith, and the purchaser has removed the same from the demised premises, such property is not liable to distress for ¡vent, either at common law or by any provision of our statute, even though the purchaser knew there was rent due. Hadden et al. v. Knickerbocker, supra. See, also, Martin v. Black, 9 Paige, 641; Coles v. Marquan, 2 Hill, 447; Hastings v. Belknap, 1 Denio, 190. At common law, an execution levied on goods of the tenant, even where rent was due, took precedence of a distress warrant subsequently issued, and the officer had a reasonable time in which to remove them. 3 Cooley’s Black. 7; Pierce v. Scott, 4 W. & S. 344; Hamilton v. Reedy, 3 McCord, 38. The .statute of Anne, giving a landlord such a lien, is not in force in this State, being .of a date later than the fourth year of James I. If ever in force here as a part of the laws of "Virginia, it has been repealed by implication, or superseded by subsequent acts of our legislature intended as revisions of the whole subject; and the present statute, by giving the landlord a lien only upon crops growing or grown, by implication excludes the idea of a lien on any other property of the tenant. All the executions, here, came to the hands of the appellee, Gill, as sheriff of Peoria county, and were levied upon the goods of Breed, the tenant, before the distress warrant was issued and placed in his hands. When it came to his hands the lien of the various executions had attached, and any levy of the distress warrant was subject to such prior lien. Perceiving no error, the judgment of the Appellate Court will be affirmed. Judgment affirmed.